In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 14-072V
                                    Filed: July 25, 2016

*************************
KARA BILODEAU, and           *
TODD BILODEAU, parents of    *                       Dismissal; Pneumococcal Vaccine;
E.B., a minor,               *                       Measles-Mumps-Rubella (“MMR”)
                             *                       Vaccine; Influenza (“Flu”) Vaccine;
                Petitioners, *                       Pneumonia; Insufficient Proof
                             *
v.                           *
                             *
SECRETARY OF HEALTH          *
AND HUMAN SERVICES,          *
                             *
                Respondent.  *
*************************


Ronald C. Homer, Esq., Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioners.
Ann D. Martin, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.

                                          DECISION1

Roth, Special Master:

      On January 27, 2014, petitioners filed a petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program [“the Program”],2 alleging that their child, E.B., suffered

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner
have 14 days to identify and move to delete medical or other information, that satisfies the
criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter
“Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. §
300aa of the Act.
pneumonia because of the administration of pneumococcal, measles-mumps-rubella (“MMR”),
and influenza (“flu”) vaccines. The information in the record, however, does not show entitlement
to an award under the Program. On July 25, 2016, petitioners moved for a decision dismissing
this petition.

        To receive compensation under the Program, petitioner must prove either 1) that E.B.
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of E.B.’s vaccinations, or 2) that E.B. suffered an injury that was actually caused by a
vaccine. See §§ 13(a)(1)(A) and 11(c)(1). An examination of the record did not uncover any
evidence that E.B. suffered a “Table Injury.” Further, the record does not contain persuasive
evidence indicating that E.B.’s alleged injury was vaccine-caused.

        Under the Act, petitioners may not be given a Program award based solely on the
petitioners’ claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 13(a)(1). In this case, because there are insufficient
medical records supporting petitioners’ claim, a medical opinion must be offered in support.
Petitioners, however, have offered no such opinion that supports a finding of entitlement.

       Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that E.B. suffered a “Table Injury” or that E.B.’s injuries were “actually
caused” by a vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.
                                                     s/Mindy Michaels Roth
                                                     Mindy Michaels Roth
                                                     Special Master




                                                2